Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1 and 3 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims of U.S. Patent No. US 10,458,689. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of US 10, 458, 712, regarding applicant’s claim 1, discloses:
1. A method of carrying out combustion in a furnace, comprising (A) combusting fuel in a furnace to produce gaseous combustion products (C14,L56-57), and (B) alternately (1) (i) passing a first amount of gaseous combustion products from the furnace into and through a cooled first regenerator to heat the first regenerator and cool said first amount of gaseous combustion products (C14,L58-63), (ii) passing a second amount of gaseous combustion products from the furnace into and through a cooled second regenerator to heat the second regenerator and cool said second amount of gaseous combustion products (C14,L64-C15,L2), (iii) passing reforming fuel with cooled gaseous combustion products from said first regenerator, with cooled gaseous combustion products from said second regenerator, or with cooled gaseous combustion products from both of said first and second regenerators, into a heated third regenerator (C15,L3-12), (iv) reacting the gaseous combustion products and the reforming fuel in the third regenerator in an endothermic reaction under conditions effective to form syngas comprising hydrogen and carbon monoxide, and thereby cooling the third regenerator (C15,L13-18), (v) passing gaseous oxidant into and through a heated fourth regenerator to heat the gaseous oxidant and cool the fourth regenerator (C15,L19-23), and (vi) passing said syngas from said third regenerator into said furnace, passing said heated gaseous oxidant from the fourth regenerator into the furnace, and combusting the syngas and said heated gaseous oxidant in the furnace; while maintaining the difference in temperatures of the combustion products passing out of said first and second regenerators at 300F or less (C15,L24-32); and (2) (i) passing a first amount of gaseous combustion products from the furnace into and through a cooled third regenerator to heat the third regenerator and cool said first amount of gaseous combustion products, (C15,L33-38) (ii) passing a second amount of gaseous combustion products from the furnace into and through a cooled fourth regenerator to heat the fourth regenerator and cool said second amount of gaseous combustion products( C15,39-44), (iii) passing reforming fuel with cooled gaseous combustion products from said third regenerator, with cooled gaseous combustion products from said fourth regenerator, or with cooled gaseous combustion products from both of said third and fourth regenerators, into a heated first regenerator (C15,L45-53), (iv) reacting the gaseous combustion products and the reforming fuel in the first regenerator in an endothermic reaction under conditions effective to form syngas comprising hydrogen and carbon monoxide, and thereby cooling the first regenerator (C15,L53), (v) passing gaseous oxidant into and through a heated second regenerator to heat the gaseous oxidant and cool the second regenerator (C15,L60-64), and (vi) passing said syngas from said first regenerator into said furnace, passing said heated gaseous oxidant from the second regenerator into the furnace (C15, L65-C16,L3), and combusting the syngas and said heated gaseous oxidant in the furnace; while maintaining the difference in temperatures of the combustion products passing out of said third and fourth regenerators at 300F or less (C16,L4-6).

Claim 2 of US 10,458,712, regarding applicant’s claim 3 discloses:
3. A method of carrying out combustion in a furnace comprising (A) combusting fuel in a furnace to produce gaseous combustion products (C16,L9-10) and (B) alternately (1) (i) passing a first amount of gaseous combustion products from 0 the furnace into and through a cooled first regenerator to heat the first regenerator and cool said first amount of gaseous combustion products (C16,L11-17), (ii) passing a second amount of gaseous combustion products from the furnace into and through a cooled second regenerator to heat the second regenerator and cool said second amount of gaseous combustion products (C16,L18-23), (iii) passing reforming fuel into and through a heated third regenerator to heat the reforming fuel and cool the third regenerator (C16,L24-26), (Iv) passing gaseous oxidant into and through a heated fourth regenerator to heat the gaseous oxidant and cool the fourth regenerator (C16,L27-30), and  passing said heated reforming fuel from said third regenerator into said furnace, passing said heated gaseous oxidant from the fourth regenerator into the furnace, and combusting said heated reforming fuel and said heated gaseous oxidant in the furnace (C16,L31-38); while maintaining the difference in temperatures of the combustion products passing out of said first and second regenerators at 300F or less (C16,L39-42): and (2) (i) passing a first amount of gaseous combustion products from the furnace into and through a cooled third regenerator to heat the third regenerator and cool said first amount of gaseous combustion products (C16,L42-47), (ii) passing a second amount of gaseous combustion products from the furnace into and through a cooled fourth regenerator to heat the fourth regenerator and cool said second amount of gaseous combustion products (C16,L48-53), (iii) passing reforming fuel into a heated first regenerator to heat the reforming fuel and cool the first regenerator (C16,L54-56), (Iv) passing gaseous oxidant into and through a heated second regenerator to heat the gaseous oxidant and cool the second regenerator (C16,L57-60) and (V) passing said heated reforming fuel from said first regenerator into said furnace, passing said heated gaseous oxidant from the second regenerator into the furnace, and combusting said heated reforming fuel and said heated gaseous oxidant in the furnace(C16,L61-67) while maintaining the difference in temperatures of the combustion  products passing out of said first and second regenerators at 300F or less (C17,L1-3).

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-24 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "a first amount of gaseous combustion products" on page 24, line 25 and "a second amount of gaseous combustion products"   on page 24,  line 28, but the same items were cited on page 24 line 3 and line 7, respectively. The Office thinks that the limitations of line 25 and 28 should be third and fourth and all of the following defects referring to this issue.
Claim 2 recites the limitation "a first amount of gaseous combustion products" on page 26, line 13 and "a second amount of gaseous combustion products” on page 26, line 16, but the same items were cited earlier.
Claim 3 recites the limitation "a first amount of gaseous combustion products" on page 27, line 25 and "a second amount of gaseous combustion products” on page 27, line 28, but the same items were cited earlier.
Claim 4 recites the limitation "a first amount of gaseous combustion products" on page 29, line 3 and "a second amount of gaseous combustion products” on page 29, line 6, but the same items were cited earlier.
This has caused confusion in the interpretation of the claims because the Office is unclear as to the exact routing of the combustion products.
 There is insufficient antecedent basis for this limitation in the claim.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please see PTO-892 for relevant art that was referenced in the parent application 15/235,689.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOHN E BARGERO whose telephone number is (571)270-1770. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve McAllister can be reached on (571) 272-6785. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JOHN E BARGERO/Examiner, Art Unit 3762                                                                                                                                                                                                        ***

/STEVEN B MCALLISTER/Supervisory Patent Examiner, Art Unit 3762